DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the first metal powder comprises…chromium” in line 1. However, it is unclear if chromium is intended to be included in the “at least one first metal material” of claim 1 line 2 or if chromium is intended to be in addition to the at least one first metal material.
Claim 3 recites “the first metal powder comprises…iron” in lines 1-2. However, it is unclear if iron is intended to be included in the “at least one first metal material” of claim 1 line 2 or if iron is intended to be in addition to the at least one first metal material.
Claim 6 recites “wherein the second metal powder comprises…[manganese and cobalt]”. However, it is unclear whether the “second metal powder” includes manganese and cobalt in addition to the “second metal material comprising manganese and cobalt” as recited in claim 5 lines 5-6.
Claim 7 recites the limitation "the first material [comprising chromium]" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear whether “the first material” is intended to refer to: the “at least one first metal material” of claim 1 line 2, “the first metal powder [comprising chromium]” of claim 2, or something entirely different.
Claim 8 recites the limitation "the first material" in line 33.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear whether “the first material” is intended to refer to: the “at least one first metal material” of claim 1 line 2, “the first metal powder [comprising chromium]” of claim 2, or something entirely different.
Claim 9 recites “a layer of the first metal material comprising chromium” in lines 3-4. However, “the first metal material” has not been defined as including chromium, and therefore it is unclear if “the first metal material” is intended to refer to “the first metal powder” which has been defined as including chromium in claim 2, or if the claim is intended to define that the first metal material comprises chromium in addition to the first metal powder having chromium.
Claims 4-5 are rejected for being dependent thereon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobl et al. (US 2006/0192323) in view of Badwal et al. (US 5,942,349) and Laurencin et al. (US 2012/0121999).
Regarding claim 1, Zobl discloses a process of making interconnectors for high temperature fuel cells ([0018]). The process includes adding powder into a die of a powder press including chromium, iron, and yttrium ([0026]) (providing a first metal powder comprising at least one first metal material in a die), and then pressing the powder mixture (compressing the powder mixture in the powder pressure apparatus to form a pressed powder interconnect).
While Zobl teaches pressing a powder mixture in a die, Zobl does not explicitly disclose providing a second metal powder comprising at least one second metal material in the die cavity of the powder press apparatus, wherein the at least one second metal material is different than the at least one first metal material; compressing the first metal powder and the second metal powder; and subjecting the pressed powder interconnect to an oxygen-containing environment at an elevated temperature to oxidize at least a portion of the at least one second metal material and form a metal oxide protective layer over a surface of the pressed powder interconnect. 
Badwal teaches an electrical interconnect device for a planar fuel cell (abstract). The interconnect devices comprises a plate-like chromium-containing substrate 22 and has a coating on one side of the substrate (abstract). The coating comprising an oxide surface layer comprising at least one metal M selected from the group Mn, Fe, Co, and Ni (C3/L29-31). The coating material may comprise a mixture of two metals M, such as Ni and Mn, Co and Mn, and Fe and Mn (C6/L1-6) to improve one or more parameters such as electrical conductivity and/or phase stability. The coating material may be applied by deposition of the material followed by oxidation at higher temperatures (C5/L6-21). The coating alleviates continued growth of chromium oxide substrate surface layer which may otherwise occur under oxidizing conditions and would lead to increased electrical contact resistance at the interconnect cathode junction (C3/L50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two metals (including Co and Mn) and oxidizing treatment of Badwal with the powder interconnect of Zobl to obtain an interconnect with a coating layer which alleviates continued growth of chromium oxide, and alleviates electrical contact resistance.
With regards to applying the [second] metal powder in the die cavity, and compressing the first metal power and the second metal powder in the powder press apparatus to form a pressed powder interconnect having a layer of the second metal material over a layer of the first metal material, modified Zobl does not disclose the limitation. However, consider the following:
Laurencin discloses a manufacturing method of a substrate or porous metallic support of a solid oxide fuel cell (abstract). The metallic powders (including iron, iron-based alloys, chromium, chromium-based alloys, iron-chromium alloys; and more) are deposited into a die ([0133]-[0139]). Next, a second metallic powder (which may be different) is deposited on top of the powder already in the die ([0141], [0143], [0148]). After all the layers of powders have been placed in the mold, a step of shaping these powder is then carried out by pressing or compression ([0149]). Therefore, Laurencin establishes that is known within the art to provide several layers of metallic powder (i.e. a first metal powder layer and a second different metal powder layer) for a substrate or porous metallic support (interconnect) for a solid oxide fuel cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the protective coating layer of Badwal as a layered powder in the die cavity with other metal layers as suggested by Laurencin with the powders of modified Zobl for the purpose of simplifying the manufacturing by having a single compressing step.
Regarding claims 2-3, modified Zobl discloses all of the claim limitations as set forth above. Zobl additionally teaches an initial powder consisting of 95% by weight of elementary chromium powder (therefore at least about 90 wt% of chromium), and 5% by weight of a pre-alloyed powder of iron (therefore greater than 0 wt% and less than about 10 wt% of iron) ([0026]).
Regarding claim 4, modified Zobl discloses all of the claim limitations as set forth above. Zobl teaches that introducing additional alloy components (metals) as a pre-alloy with chromium and/or iron into the powdery raw materials improves pressability still further ([0019]), Zobl reasonably suggests to one of ordinary skill to incorporate all the metals together as a pre-alloy. Thus, Zobl suggests pre-alloyed particles containing the chromium and iron.
Regarding claim 5, modified Zobl discloses all of the claim limitations as set forth above. Badwal teaches adding manganese and cobalt to the powder mixture, and forming the metal oxide protective layer comprising manganese cobalt oxide via oxidation (C5/L6-21, C6/L1-6); which meets the claim limitations.
Regarding claim 6, modified Zobl discloses all of the claim limitations as set forth above. Badwal teaches using metals of cobalt and manganese (C6/L6), and therefore suggests a mixture of elemental manganese powders and element cobalt powders.
Regarding claims 7-8, modified Zobl discloses all of the claim limitations as set forth above. In an embodiment, Badwal teaches forming the Mn-based coating, as well as the formation of an Mn-Cr-O spinel interface (oxide at least a portion of an interior volume of the layer of first material comprising chromium)  between the Mn-oxide surface layer and the Cr-based alloy (C10/L53-63). Therefore, Badwal suggests a substantially complete oxidation of the second metal material (claim 7), and oxidizing at least a portion of an interior volume of the first layer material comprising chromium (claim 8).
Regarding claim 9, modified Zobl discloses all of the claim limitations as set forth above. Badwal teaches that the formation of Cr2O3 in a solid oxide fuel cell interconnect can lead to reduced electrode activity which can considerably degrade the electrochemical performance of the cell (C2/L62-C3/10). Therefore, Badwal suggests preventing the formation of Cr2O3 through the formation of a protective coating, and therefore suggests an embodiment where protective coating is only partially oxidized (i.e. some second material non-oxidized), thereby suggesting a layer of second metal material (including manganese and cobalt) to be located between the manganese cobalt oxide protective layer (the oxidized component) and a layer of the first metal material comprising chromium (the first metal powder)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobl et al. (US 2006/0192323) in view of Badwal et al. (US 5,942,349) and Laurencin et al. (US 2012/0121999), as applied to claim 1 above, and further in view of Donahue et al. (US 2007/0237999).
Regarding claim 10, modified Zobl discloses all of the claim limitations as set forth above. While Zobl modified by Badwal suggests the coating material may be applied by deposition of the material followed by oxidation at higher temperatures (Badwal C5/L6-21), modified Zobl does not explicitly disclose wherein subjecting the pressed powder interconnect to an oxygen-containing environment comprises: incorporating the pressed powder interconnect into a fuel cell stack; and annealing the interconnect at the elevated temperature in the oxygen containing environment in the fuel cell stack to form the protective layer.
Donahue discloses an integrated SOFC stack including a first cell, a second cell structure, and an interconnect layer between adjacent cell structures (abstract). The method of forming the integrated SOFC includes forming green cell structures, green electrolyte layers, and green ceramic interconnects, which are then hot pressed together to integrally bond the green cell structures, green electrolyte layers, and green interconnects to form an integrated, densified SOFC cell structure. Heat treatment may be performed in an oxidizing atmosphere ([0025]), and the oxidizing atmosphere reduces the number of steps ([0025]). Hot pressing formation of a SOFC stack having cell structures with an interposed ceramic interconnect is facilitated by the pressing of green materials ([0037]). Green ceramic materials are generally understood in the art to refer to ceramic materials that have not undergone heat treatment ([0037]). As such, hot pressing of the component layers of the cell structures and the interposed ceramic interconnect layer can be undertaken on green ceramic materials, such as green ceramic powders ([0037]). Full densification, or sintering, of the component layers of the SOFC stack including the ceramic interconnect layer in one thermal cycle of a hot pressing process improves the processing efficiency of SOFC stack formation ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hot pressing (sintering) of the fuel cell stack made of all green components as taught by Donahue with the fuel cell interconnect and fuel cell stack of modified Zobl for the purpose of integrating the fuel cell stack components together without the use of ceramic glues, encapsulants or bonding agents (see Donahue at [0042]).
In addition, because the heat treatment step is performed in an oxygen environment as claimed, the heat treatment also forms the protective layer.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobl et al. (US 2006/0192323) in view of Badwal et al. (US 5,942,349) and Laurencin et al. (US 2012/0121999), as applied to claim 1 above, and further in view of Thomas et al. (US 2010/0092328).
Regarding claim 11, modified Zobl discloses all of the claim limitations as set forth above. While Zobl teaches pressing the powder ([0026), modified Zobl does not explicitly disclose wherein [the first metal and the second metal] powders are compressed using high velocity compaction.
Thomas discloses a powder compaction technique using high velocity adiabatic impact that increases relative densities without a need for additional processing such as preliminary compaction (pressing, then repressing), pre-compaction sintering, post-compaction sintering, pre-heating of the powder material, lubrication or multiple impacts, thereby reducing overall process time and minimizing tooling wear ([0010]). The technique involves loading powders into a die and compacting using high velocity adiabatic impact (abstract, [0051]). The process further reduces sintering time and temperature for application where sintering is desired ([0012]). The process can use powders including metals or ceramics ([0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the powder compaction technique of Thomas with the powder metallurgy process making the fuel cell interconnect of Zobl in order to reduce or eliminate the need of repressing and sintering before use in a fuel cell stack, which would reduce costs and time.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobl et al. (US 2006/0192323) in view of Badwal et al. (US 5,942,349), Laurencin et al. (US 2012/0121999), and Thomas et al. (US 2010/0092328), as applied to claim 11 above, and further in view of Donahue et al. (US 2007/0237999).
Regarding claim 12, modified Zobl discloses all of the claim limitations as set forth above. While Thomas teaches high velocity compaction ([0051]), modified Zobl does not explicitly disclose incorporating the pressed powder interconnect into a fuel cell stack without first sintering the pressed powder.
Donahue discloses an integrated SOFC stack including a first cell, a second cell structure, and an interconnect layer between adjacent cell structures (abstract). The method of forming the integrated SOFC includes forming green cell structures, green electrolyte layers, and green ceramic interconnects, which are then hot pressed together to integrally bond the green cell structures, green electrolyte layers, and green interconnects to form an integrated, densified SOFC cell structure. Heat treatment may be performed in an oxidizing atmosphere ([0025]), and the oxidizing atmosphere reduces the number of steps ([0025]). Hot pressing formation of a SOFC stack having cell structures with an interposed ceramic interconnect is facilitated by the pressing of green materials ([0037]). Green ceramic materials are generally understood in the art to refer to ceramic materials that have not undergone heat treatment ([0037]). As such, hot pressing of the component layers of the cell structures and the interposed ceramic interconnect layer can be undertaken on green ceramic materials, such as green ceramic powders ([0037]). Full densification, or sintering, of the component layers of the SOFC stack including the ceramic interconnect layer in one thermal cycle of a hot pressing process improves the processing efficiency of SOFC stack formation ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hot pressing (sintering) of the fuel cell stack made of all green components as taught by Donahue with the fuel cell interconnect and fuel cell stack of modified Zobl for the purpose of integrating the fuel cell stack components together without the use of ceramic glues, encapsulants or bonding agents (see Donahue at [0042]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9, 11, and 13 of U.S. Patent No. 9,452,475. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose providing a first metallic powder particles in a mold cavity, providing a second powder particles in the mold cavity, compacting the first and second powder particles, and coating the interconnect with a protective coating (claim 1). The first powder particles and second powder particles are layered (claim 5). The compacted interconnect is sintered, and therefore in an oxygen containing atmosphere, which results in an oxide region (claim 5, 6, and 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/Examiner, Art Unit 1725                                                                                                                                                                                                        

/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725